DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1, 10, 11 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Noskov et al. (US 2019/0318288) (hereafter Noskov) in view of Bellala et al. (US 2016/0217378) (hereafter Bellala).
	Regarding claims 1 and 11, Noskov discloses a method for predicting failure (see, paragraph [0035], [0038], [0054], [0064], [0065]) in a 
determining a prediction index based on a comparison of a plurality of input time series, from respective sensors in a dependency graph is created based on the time series data and precursor patterns, a signal representation for each source is created based on the dependency graph, and probabilistic networks for a set of windows of time are created and trained based on the dependency graph and the signal representations. The probabilistic networks can be used to predict whether a KPI event is likely to occur in the industrial process, [0007], paragraph [0053], For each tag that is relevant for the dependency graph, a continuous time series is transformed into a discrete time series set consisting of rectangular signals for motifs as well as spike signals for a KPI event. For each time instance (index), a set of binary observations (Y/N) for occurrence/absence of each precursor pattern is created, paragraph [0063], score above a threshold); detecting a failure precursor in the plurality of input time series, responsive to a comparison of the prediction index to a threshold (see, paragraph [0063], the tracking of precursor patterns found in nodes of a dependency graph is enabled. A scoring system for the closeness of current signal for a given tag with respect to a signature precursor is defied by ATD score. When score of a current reading is above a threshold, then a determination is made that a particular precursor has been observed and, thus, a corresponding node in the dependency graph is considered to be active. Given a set of active and inactive nodes, a Bayesian network (a dependency graph and conditional probabilities) returns probability values. All Bayesian networks (either CTBN or bespoke) for each of M time indices are evaluated with a given set of active/inactive nodes. The outcome of this operation is a construction of CDF and PDF in time from now as shown in FIG. 10);  determining a subset of the sensors associated with the failure precursor based on a gradient of the prediction index (see, paragraph [0053], time series (index), Fig. 8, the precursor patterns with the slope of events, [0053] For each tag that is relevant for the dependency graph, a continuous time series is transformed into a discrete time series set consisting of rectangular signals for motifs as well as spike signals for a KPI event. For each time instance (index), a set of binary observations (Y/N) for occurrence/absence of each precursor pattern is created. A schematic representation of signals for several time series and KPI events are shown, see, Fig. 8, the dependency graph where it shows the time to event which is index or time event at which the failure precursor occurs, see, paragraph [0008], see, paragraphs [0042]- [0047], [0046] Higher than threshold differences in statistics (measured in standard deviations) for each discriminating parameter are summed together to describe the score. Tags with higher than average Relevancy Score are selected as relevant. Generally, this step eliminates 80-90% of all time series from considerations in actual plant-wide analysis. This is important to create a practical system); and performing a corrective action responsive to the determined subset of sensors, paragraph [0044], [0044] (3) Data reduction (615)—An initial selection of relevant tags is performed using control-event zone statistics. This step eliminates most of obviously irrelevant tags (time series) from further consideration. The process can use (a) a construction of control zones that are not like event zones based on KPI tag behavior and (b) a calculation of a difference score (so-called Relevancy Score) between event zone realizations and control zone realizations for each time series separately. Two statistics for discriminating parameters (standard deviation, mean level, direction, spread, curvature, etc.) are computed for event and control zones separately); performing a corrective action response to the determined subset of sensors (see, paragraph [0044], (3) Data reduction (615)—An initial selection of relevant tags is performed using control-event zone statistics. This step eliminates most of obviously irrelevant tags (time series) from further consideration. The process can use (a) a construction of control zones that are not like event zones based on KPI tag behavior and (b) a calculation of a difference score (so-called Relevancy Score) between event zone realizations and control zone realizations for each time series separately. Two statistics for discriminating parameters (standard deviation, mean level, direction, spread, curvature, etc.) are computed for event and control zones separately, see, also paragraphs [0003], [0004], the tuning of the operating conditions which is interpreted to be corrective action). But, Noskov does not explicitly disclose cyber-physical system. However, in same field of endeavor, Bellala teaches in paragraph [0014] Method 100 may begin at 110, where features may be extracted from data related to the operation of an entity 360 using a feature extraction module 310. The entity 360 may be a device, appliance, or system and may be part of a cyber-physical system, such as a building. The entity 360 may consume one or more resources, such as electricity, gas, water, or the like. Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to combine the teachings of Bellala with the Noskov, as a whole, so as to perform the failure prediction based on the precursor information in the cyber-physical system, the motivation is to identify the anomalous behavior of a monitored entity. 
Regarding claims 10 and 20, the combined teachings further discloses the method, wherein the corrective action comprises changing at least one operational parameter in the cyber-physical system (see, Noskov, Fig. 2, the create and train, based on dependency graph and the signal representations, probabilistic networks for set of windows of time, Bellala, paragraph [0014], cyber-physical system).

Claims 2-7 and 12-17 are rejected under 35 U.S.C. 103 as being unpatentable over Noskov and Bellala and further in view of Seto et al. (US 2015/0205691) (hereafter Seto).
 	Regarding claims 2 and 12, the combined teachings do not explicitly disclose the method further comprising converting the plurality of input time series to an input vector representation. However, in same field of endeavor, Seto teaches in paragraph [0044], Each of the time series observations may be treated as a vector with many parameters, sometimes as many as ten, twenty, or even a hundred or more parameters. [0046] A system for analyzing and displaying observations using dimensionality reduction analysis may collect observations about an executing computer application, process the data into time series vectors, analyze the dataset into principal components to create a transformation function, then render a visualization of the data as transformed by the transformation function. Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to combine the teachings of Seto with the Noskov and Bellala, as a whole, so as to converting the features into vectors to determine the parameters, the motivation is to estimate the features of such vector data.
 	Regarding claims 3 and 13, the combined teachings further discloses the method, wherein determining the prediction index comprises comparing the input vector representation to respective vector representations of each of the plurality of failure precursors (Noskov, [0030], paragraph [0042], (1) Problem setup (605)—KPI tag(s) (sensor) are specified by a user. KPI event (such as a negative outcome, failure, overflow, etc.; or a positive outcome, outstanding product quality, minimization of energy, raw material, etc.) has been defined and multiple occurrences of the event are found within historical data. These events should be relatively rare and be deviations from a rule. Implicit in this step is the specification of continuous time interval (start, end) that includes all KPI events. Some embodiments may request that a user specifies a so-called look-back time or a time interval before each event during which the dynamics leading to event develops. It is maintained that a look-back time (window) has a clear definition for a user. It provides correct time scale of an event development, Seto, paragraph [0044], Each of the time series observations may be treated as a vector with many parameters, sometimes as many as ten, twenty, or even a hundred or more parameters. [0046] A system for analyzing and displaying observations using dimensionality reduction analysis may collect observations about an executing computer application, process the data into time series vectors, analyze the dataset into principal components to create a transformation function, then render a visualization of the data as transformed by the transformation function, [0053] For each tag that is relevant for the dependency graph, a continuous time series is transformed into a discrete time series set consisting of rectangular signals for motifs as well as spike signals for a KPI event. For each time instance (index), a set of binary observations (Y/N) for occurrence/absence of each precursor pattern is created. A schematic representation of signals for several time series and KPI events are shown in FIG. 7. For ease of viewing, separate time series are scaled).
 	Regarding claims 4 and 14, Noskov further discloses the method, wherein the prediction index is a degree of similarity between the input vector representation and a vector representation of at least one of the pluralities of failure precursors ([0053] For each tag that is relevant for the dependency graph, a continuous time series is transformed into a discrete time series set consisting of rectangular signals for motifs as well as spike signals for a KPI event. For each time instance (index), a set of binary observations (Y/N) for occurrence/absence of each precursor pattern is created. A schematic representation of signals for several time series and KPI events are shown in FIG. 7. For ease of viewing, separate time series are scaled, [0054] (9) Bayesian network training (645)—Using the dependency graph (see FIG. 8) and signals from Step 8, a Bayesian network (subset of PGM) is trained to predict occurrences of events given observed patterns for relevant tags. The training of the network is set up separately for each time horizon for the predictions. To perform training for different horizons, the signals derived from each precursor and from each event are constructed with lags in memory corresponding to a horizon length. If the time evolution of probabilities is determined according to an exponential distribution, then a CTBN is trained 650. If not, then a Bayesian network is trained 655 for each time horizon).
 	Regarding claims 5 and 15, Noskov further discloses the method, wherein determining a subset of the sensors associated with the failure precursor comprises determining a score for each sensor (see, paragraphs [0011], The data assembly performs a reduction of a very large set of data resulting in a relevancy score construction for each time series. The root cause analyzer receives time series with high relevancy scores, uses a multi-length motif discovery process to identify repeatable precursor patterns, and selects precursors patterns having high occurrences in the look-back window for the construction of a probabilistic graph model. Given a current set of observations for each precursor pattern, the constructed model can return probabilities of an event in the industrial process for various time horizons. The online interface specifies which precursor patterns should be monitored in real-time, and based on distance scores for each precursor pattern, the online model returns actual probabilities of subject plant events and the concentration of risk, [0012], [0044] (3) Data reduction (615)—An initial selection of relevant tags is performed using control-event zone statistics. This step eliminates most of obviously irrelevant tags (time series) from further consideration. The process can use (a) a construction of control zones that are not like event zones based on KPI tag behavior and (b) a calculation of a difference score (so-called Relevancy Score) between event zone realizations and control zone realizations for each time series separately. Two statistics for discriminating parameters (standard deviation, mean level, direction, spread, curvature, etc.) are computed for event and control zones separately).
 	Regarding claims 6 and 16, Noskov further discloses the method, wherein determining the score for each sensor comprises calculating a gradient for distances of the prediction index using a representative vector of a past failure (see, paragraph [0004], [0008], the probabilistic networks can be Bayesian networks either as direct acyclic graphs or bi-directional graphs. Creating the dependency graph can include using a distance measure to determine whether a precursor has occurred. In some embodiments, the time series data can be reduced by removing time series data obtained from sensors that are of a lower relevancy to the at least one KPI event. Determining whether a sensor is of a lower relevancy can include (i) creating control zones based on sensor behavior, (ii) for each time series of the time series data, calculating a relevancy score between event zone realizations and control zone realizations, and (iii) designating a sensor as being of lower relevancy if the sensor is associated with a relatively low relevancy score. Precursor patterns having similar properties can be grouped together, [0010], [0011], [0012], [0042]- [0050]).
 	Regarding claims 7 and 17, Noskov further discloses the method, wherein the representative vector of the past failure has a smallest distance from the input vector representation (see, [0008], the probabilistic networks can be Bayesian networks either as direct acyclic graphs or bi-directional graphs. Creating the dependency graph can include using a distance measure to determine whether a precursor has occurred. Paragraph [0011], the online interface specifies which precursor patterns should be monitored in real-time, and based on distance scores for each precursor pattern, the online model returns actual probabilities of subject plant events and the concentration of risk. [0012], probabilistic graph model constructor that provides a Bayesian network. Learning of the Bayesian network can be based on a d-separation principle, and training of the Bayesian network can be performed using discrete data presented in the form of signals. For each precursor pattern, the signal representation shows whether the precursor pattern is observed. A decision of precursor pattern observation can be made based on a distance score, and a set of Bayesian networks can be is trained for several time horizons establishing a term structure for probabilities. [0050] (7) Dependency graph structure learning from data (635)—Given the set of precursor patterns and lumps, historical data, and full evolution of KPI tag, a dependency graph is constructed. Because precursor patterns are defined for each time series, at any given moment in a time series, there is a clear condition if precursor is observed or not. An ATD (AspenTech Distance) measure (described in U.S. Ser. No. 62/359,575, which is incorporated herein by reference) can be used with predefined threshold(s) to provide condition on the occurrence of precursor).

Claims 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Noskov, Bellala and Seto and further in view of Lin et al. (US 2020/0349464) (hereafter Lin).
 	Regarding claims 8 and 18, the combined teachings do not disclose the method, wherein the score for each sensor is determined using back propagation in a neural network. however, in same field of endeavor, Lin teaches in paragraph [0109], The loss determination engine 110 and the backpropagation engine 114 can be used to iteratively train the category, attribute, and relationship sub-module 500F until the parameters (e.g., weights and/or biases) are tuned so that the category, attribute, and relationship sub-module 500F can accurately generate category match scores, attribute match scores, and relationship match scores. Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to combine the teachings of Lin with the Noskov, Bellala and Seto, as a whole, so as to training the neural network using the backpropagation, the motivation is to improve the training process and accurately generate the score based on the backpropagation.

9.	Claims 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Noskov, Bellala and Seto and further in view of Hori et al. (US 2018/0157743) (hereafter Hori).
 	Regarding claims 9 and 19, the combined teachings do not explicitly disclose the method wherein a score for a sensor that has a constant value output is set to zero, or a negative value. However, in same field of endeavor, Hori teaches (iii) masking the relevance scores or probabilities of labels generated in the prior iterations, wherein the scores or probabilities may be set to a small constant, e.g. zero, (iv) selecting a label with the highest score or probability. Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to combine the teachings of Hori with the Noskov, Bellala and Seto, as a whole, so as to masking the relevant score to small constant or zero values, the motivation is to exclude the score with the low relevancy. 

 	Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Sundareswara et al. (US 2020/0167640) discloses SYSTEM AND METHOD FOR GENERATING AN AIRCRAFT FAULT PREDICTION CLASSIFIER

Johnson et al. (US 11,169,288) discloses Failure Prediction and Estimation Of Failure Parameters

Abe et al. (US 10,816,951) discloses Emulation of a Control System and Control Method for Abnormality Detection Parameter Verification

Horrell et al. (US 2019/0087256) discloses Computer System and Method for Defining and Using A Predictive Model Configured to Predict Asset Failures

Okanohara et al. (US 2018/0365089) discloses ABNORMALITY DETECTION SYSTEM, ABNORMALITY DETECTION METHOD, ABNORMALITY DETECTION PROGRAM, AND METHOD FOR GENERATING LEARNED MODEL

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DHAVAL V PATEL whose telephone number is (571)270-1818. The examiner can normally be reached Monday to Friday (8:00am-4:30pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Ahn can be reached on 571-272-3044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DHAVAL V PATEL/Primary Examiner, Art Unit 2631                                                                                                                                                                                                        5/3/2022